



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Block, 2014 ONCA 643

DATE: 20140918

DOCKET: C58776

Simmons, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Block

Appellant

Aaron Wine, for the appellant

Joseph Selvaratnam, for the respondent

Heard: September 16, 2014

On appeal from the conviction entered on January 4, 2014 and
    the sentence imposed on January 4, 2013 by Justice Paul L. Bellefontaine of the
    Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown very fairly concedes that if the court is prepared to accept
    the fresh evidence, this appeal should be allowed.

[2]

Based on our review of the fresh evidence and the transcript of the
    guilty plea, we are satisfied that fresh evidence meets the
Palmer
criteria.

[3]

The appeal is therefore allowed, the conviction set aside and a new
    trial ordered.


